ACCEPTED
                                                                                                 04-15-00245-CR
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                           5/19/2015 11:54:37 AM
                                                                                                  KEITH HOTTLE
                                                                                                          CLERK




                                                                          FILED IN
                                                                   4th COURT OF APPEALS
                                                                    SAN ANTONIO, TEXAS
                                                                   5/19/2015 11:54:37 AM
                     Bexar County Public Defender’s Office             KEITH E. HOTTLE
      Paul Elizondo Tower  101 W. Nueva St., Suite 310  San Antonio, TX 78205
                                                                            Clerk
                     Phone: (210) 335-0701  Fax: (210) 335-0707

                                       May 19, 2015


Honorable Keith E. Hottle, Clerk
Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa St., Suite 3200
San Antonio, TX 78205

Re: Julio Alejandro Zuniga v. The State of Texas
    Appeal No. 04-15-00245-CR
    Trial Court Case No. 2014CR0936

                           RESPONSE TO SHOW CAUSE ORDER

Dear Mr. Hottle:

On May 18, 2015, the Court ordered Appellant to show cause in writing why this appeal
should not be dismissed for want of jurisdiction. This letter is Appellant’s response to
that order.

This appeal should not be dismissed.

On October 14, 2014, Appellant was sentenced by the trial court in case number
2014CR0936. The trial court certified that Appellant has the right of appeal. No notice of
appeal or motion for new trial was filed within 30 days of sentencing.

Appellant filed a writ under case number 2014CR0936-W1 seeking the right to file an
out-of-time notice of appeal in case number 2014CR0936. He was successful. The Court
of Criminal Appeals granted relief and directed Appellant to file his notice of appeal with
the trial court clerk by May 1, 2015.

On April 20, 2015, Appellant timely filed his pro se notice of appeal in case 2014CR0936
(the underlying criminal case). This court assigned Case No. 04-15-00245-CR to the
appeal. The undersigned filed the designation of the record and request for the
reporter’s record with the clerk of the trial court on April 17, 2015. The clerk’s record
was filed with this Court on April 28, 2015. The undersigned filed his docketing
statement on May 1, 2015.

The Appellant, through undersigned counsel, intends to proceed with this appeal. It
should NOT be dismissed.

Sincerely,

/s/ Richard B. Dulany, Jr.
RICHARD B. DULANY, JR.
Assistant Public Defender

Cc:    Rico Valdez
       Appellate Chief
       Bexar County District Attorney’s Office
       101 W. Nueva St., Suite 710
       San Antonio, TX 78205
       (Via electronic service to Jeanette Canales)